Title: To George Washington from Henry Knox, 15 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War Department May 15. 1794
               
               I have the honor to submit to your consideration the drafts of letters to General Wayne and the Governor of Kentuckey, and
                  
                  also a draft of the instructions for General Scott.  I have the honor to be with the highest respect Sir Your most obedt servt
               
                  H. Knox
               
            